DETAILED ACTION
This communication is in response to the Amendment filed March 4, 2021.  Claims 2-11 and 13-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 2-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent Claims 2 and 13, the prior art of record fails to explicitly teach or fairly suggest, either taken individually or in combination, a respective method and apparatus for reducing noise of a mixed signal, comprising: separating the mixed signal to obtain a first signal and a second signal; selecting one of the first signal and the second signal as a current reference signal and the other of the first signal and the second signal as correspondingly a current expected signal; and performing adaptive filtering based on the current reference signal and the current expected signal calculating first current energy of a first current frame of the first signal wherein the selecting comprises: calculating first current longtime energy of the first signal relating to the first current frame; calculating a first current energy ratio according to the first current energy and the first current longtime energy; calculating second current energy of a second current frame of the second signal; calculating second current longtime energy of the second signal relating to the second current frame; calculating a second current energy ratio according to the second current energy and the second current longtime energy; and setting 
Most Pertinent Prior Art:
Marin-Hurtado (Jorge I. Marin-Hurtado, et al., “Perceptually Inspired Noise-Reduction Method for Binaural Hearing Aids,” IEEE Transactions of Audio, Speech and Language Processing, IEEE, US, Vol, 20, No. 4, May 1, 2012, pp. 1372-1382, XP011420577, ISSN: 1558-7916, DOI: 10.1109/TASL.2011.2179295) notes (see page 1374, right-hand col., second paragraph lines 6-10), a simple approach based on the comparison of the long term energy for the envelopes of the signals u1 and u2 used to identify the BSS output holding the target signal, where the target signal is identified every N samples.  However, Marin-Hurtado does not specifically teach wherein the selecting comprises:
calculating first current energy of a first current frame of the first signal; 
calculating first current longtime energy of the first signal relating to the first current frame; 
calculating a first current energy ratio according to the first current energy and the first current longtime energy; 
calculating second current energy of a second current frame of the second signal; 
calculating second current longtime energy of the second signal relating to the second current frame; 
calculating a second current energy ratio according to the second current energy and the second current longtime energy; and 
setting the first signal or the second signal as the current reference signal according to the first current energy ratio and the second current energy ratio.

The remaining dependent claims further limit independent claims containing allowable subject matter, and thus, also contain allowable subject matter by virtue of their dependency.
Amy comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R HENNINGS whose telephone number is (571) 272-9676. The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/MARK HENNINGS/
Examiner, Art Unit 2659

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659